Appeal by the defendant for a writ of error coram nobis to vacate an order of this court dated May 16, 1988 [140 AD2d 1016], affirming a sentence of the Supreme Court, Queens County (Dunkin, J.), imposed March 12, 1986, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel. The defendant points to no argument which counsel could have but unreasonably failed to raise on direct appeal (see, Jones v Barnes, 463 US 745). Mollen, P. J., Mangano, Lawrence and Harwood, JJ., concur.